MEMORANDUM **
Felipe Ruiz Orozco, his wife and their children, all natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of their application for cancellation of removal.
Petitioners contend that they met the requirements for cancellation of removal and the BIA failed to meaningfully address their hardship claim.
We dismiss the petition because we lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to satisfy the hardship requirement for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir. 2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.